CONSULTANT AGREEMENT

 

This Consultant Agreement ("Agreement") is made by and between Molina
Healthcare, Inc. ("Client") and Jonchra Associates LLC and Wayne Lowell as its
President ("Consultant") on the following terms and conditions:

I. CONSULTANT RESPONSIBILITIES

1. Job Assignment/Services. During the term of this Agreement, Consultant shall
provide the services set forth in Attachment A, which is appended hereto and
incorporated herein by this reference.

2. Scheduled Services. Consultant shall provide services at such times as are
requested and agreeable to Client.

3. Business Reports. Consultant shall provide Client with written status reports
upon request. Consultant shall report directly to Client's CEO or his designee,
and will submit all written findings, reports, and recommendations to Client's
CEO or his designee.

4. Consultant's Status. Consultant is an independent contractor to Client, not
an employee. Accordingly, Consultant shall have no claim under this Agreement
for vacation or sick leave, retirement benefits, Social Security, Workers'
Compensation benefits, disability or unemployment insurance benefits, or
employee benefits of any kind.

II. CLIENT RESPONSIBILITIES

Client shall inform appropriate Client personnel of Consultant's engagement so
as to facilitate their cooperation with and prompt response to requests for
information from Consultant and shall provide Consultant with necessary relevant
information when requested and appropriate.

III. REIMBURSEMENT

Fees
. Client agrees to compensate Consultant on the fee basis set forth in
Attachment A.
Expenses
. Consultant's expenses shall be compensated as set forth in Attachment A.
Billing and Payment
. Consultant will submit a detailed invoice reflecting specific hours worked and
any associated business expenses on the last day of the month for services
rendered. Client agrees to reimburse Consultant for these services within thirty
(30) days of receipt of invoice.

IV. TERM OF AGREEMENT

This Agreement shall be effective as of April 1, 2002 and shall continue until
August 31, 2002, unless the Agreement is earlier terminated as hereinafter
provided. After August 31, 2002, this Agreement shall continue month to month
unless terminated as hereinafter provided.

V. TERMINATION OF AGREEMENT

1. Without Cause. Client may terminate this Agreement without cause at any time
by giving thirty (30) days prior written notice to Consultant.

2. For Cause. Either party hereto may terminate this Agreement by providing the
other party with a minimum of thirty (30) days prior written notice in the event
the other party commits a material breach of any provision of this Agreement.
Said notice must specify the nature of said material breach. The breaching party
shall have twenty (20) days from the date of the breaching party's receipt of
the foregoing notice to cure said material breach. In the event the breaching
party fails to cure the material breach within said twenty (20) day period, this
Agreement shall automatically terminate upon expiration of the thirty (30) day
notice period.

VI. CONFIDENTIALITY

1. Confidentiality. Consultant and Client shall hold in confidence all private,
confidential, proprietary, or sensitive information provided by either party to
the other as well as information relative to decisions or actions regarding
future plans of each party.

2. Intellectual Property. Consultant acknowledges and agrees that any
work-related information that Consultant is exposed to or develops during the
course of this Agreement is and shall constitute confidential and proprietary
information of Client, and is the exclusive property of Client. Information
shall include all notes, analyses, compilations, studies and other documents,
whether prepared by Consultant or others.

3. Return of Information. Upon request of Client, Consultant shall immediately
return to Client any and all information acquired by Consultant during this
Agreement. Upon the cessation of this Agreement, Consultant shall immediately
return to Client all information acquired by Consultant during the course of the
Agreement.

VII. MISCELLANEOUS

1. Notices. Any notices required under this Agreement, shall be made in writing
and given to the other party by personal delivery or certified mail at the
following addresses:

Jonchra Associates LLC

6 Bayside

Irvine, CA 92614

Molina Healthcare, Inc.

Mark L. Andrews

2277 Fair Oaks Blvd., #440

Sacramento, CA 95825

2. Indemnification. Client agrees to indemnify and hold harmless Consultant from
and against any claims, lawsuits, losses and damages (including reasonable
attorney's fees and costs of enforcing this indemnification provision) related
to or arising from due diligence, fund raising and related activities, unless
such claims, lawsuits, losses or damages are finally judicially determined to
have be the result of Consultant's willful misconduct or gross negligence.

3. Arbitration. All claims and controversies arising out of or in connection
with this Agreement shall be subject to binding arbitration by a single
arbitrator in accordance with commercial arbitration rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction hereof. The prevailing party in
any arbitration proceeding hereunder as determined by the arbitrator shall be
entitled to recover reasonable attorney's fees and costs. Nothing herein shall
prohibit a party from seeking equitable relief in a court of law to maintain the
status quo while an arbitration is pending hereunder. Any arbitration must be
initiated within one year after the controversy or claim arose and was
discovered or should have been discovered with reasonable diligence or such
claim shall be deemed waived. The parties shall not be entitled to punitive
damages.

4. Third Party Authority. Consultant shall disclose to third parties that
Consultant has no contracting authority without prior Client approval.

5. Assignment. Neither party shall assign any rights or delegate any obligations
hereunder without the express written consent of the other party. Any such
attempted assignment or delegation shall be null and void.

6. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
subject matter hereof, and contains the entire Agreement between the parties
relating to said subject matter. This Agreement may not be amended or modified
except by an instrument in writing executed by the parties hereto.

7. Severability. If any clause, sentence, provision, or other portion of this
Agreement is or becomes illegal, null, void or unenforceable for any reason, or
is held by any court of competent jurisdiction to be so, the remaining portions
shall remain in force and effect.

8. Waiver. No assent or waiver, express or implied, of any breach of any one or
more of the covenants, conditions or provisions hereof shall be deemed or taken
to be a waiver of any other covenant, conditions or provision hereof, or a
waiver of any subsequent breach of the same covenant, condition or provision
hereof.

9. Governing Law. This Agreement shall, in all respects, be interpreted,
construed, enforced and given effect according to the laws of the State of
California.

10. Captions and Construction. The captions used as headings of the various
Sections hereof are for convenience only, and the parties agree that such
captions are not to be construed to the part of this Agreement or to be used in
determining or construing the intent or context of this Agreement.

Consultant and Client respectively acknowledge that each has read, understands
and freely agrees to all the terms and conditions of this Agreement.

MOLINA HEALTHCARE, INC.

Date: 05/20/02 By: /s/ Joseph M. Molina, M.D.

Name: Joseph M. Molina, M.D.

Title: Chief Executive Officer

 

JONCHRA ASSOCIATES LLC

Date: 05/20/02 By: /s/ Wayne Lowell

Name: Wayne Lowell

Title President

 

 

 

ATTACHMENT A



 

Jonchra Associates LLC (Consultant) shall provide, through its agent, Wayne
Lowell, the following services:

Financial consulting, strategic and management assistance.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Client will compensate Consultant on the following fee basis:

$375 per hour plus 4% to cover all expenses, except direct travel expenses which
shall be billed to Client.